Citation Nr: 1013150	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to a compensable rating for chronic left 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1990 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right 
ankle disability and for hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the thoracolumbar spine is 
not manifested by intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months, by 
forward flexion of the thoracolumbar spine limited to 60 
degrees or less, by the combined range of motion of the 
thoracolumbar spine limited to 120 degrees or less, by 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, or by separately 
ratable neurologic manifestations.

2.  Chronic left ankle sprain is not manifested by at least 
moderate limitation of motion, by ankylosis, or by malunion 
of os calcis or astragalus.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected degenerative 
disc disease of the thoracolumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2009).

2.  The criteria for a compensable disability rating for the 
Veteran's service-connected chronic left ankle sprain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, Part 4, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The record shows that through VCAA letters dated September 
2006 and June 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in September 2006 prior to the initial unfavorable 
decision in October 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).   Although the 
present appeal involves the issue of an initial service 
connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In 
the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim.  Further, the September 2006 letter 
gave notice of the types of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.   

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life, the notice 
letter must provide at least general notice of that 
requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing 
the June 2008 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claims.

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in October 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure 
a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in March 2007, 
October 2007, and September 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiners and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.


Increased Disability Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected degenerative disc disease 
and left ankle disability warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Degenerative Disc Disease

In September 2006, the Veteran complained of pain in all of 
his back for three months.  In October 2006, the Veteran 
complained of worsening back pain in the prior six months or 
so.  The Veteran denied muscle cramps or weakness.  The 
examiner noted some tenderness over vertebrae in the lumbar 
and thoracic areas and some increased pain with range of 
motion.  The examiner diagnosed a history of degenerative 
joint disease and degenerative disc disease in the thoracic 
and lumbar spines with chronic back pain.  The Veteran also 
received x-rays of the lumbosacral spine.  These showed 
about 15 percent loss of height of the L1 vertebral body 
anteriorly and a mild anterior osteophyte formation 
throughout the lumbar region.  The examiner noted some 
narrowing of the 2-3 interspace.  The posterior structures 
appeared normal.  The examiner opined that the slight 
scoliosis concavity right may be positional.  X-rays of the 
thoracic spine showed very minimal anterior wedging of 9 and 
10 with mild spondylosis.  The examiner noted that other 
features appeared normal.  

The Veteran was afforded a VA examination in March 2007.  At 
that time, the Veteran noted increasing pain and bilateral 
leg numbness.  The examiner described the numbness as a 
vague, non-dermatomal stocking type distribution from the 
mid thigh to the toes.  The Veteran noted pain at a level of 
6 out of 10 and denied losing any work days as a result of 
his back pain.  Physical examination revealed no difficulty 
or limp with walking.  The Veteran used no cane, brace, or 
other orthopedic assistive device.  The Veteran's spine was 
normal in appearance without thoracic kyphosis or loss of 
normal lumbar lordotic curves.  The examiner found no 
scoliosis.  He did note tenderness of the thoracic spinous 
processes T6 through T12 and of the lumbar spinous processes 
L1 through S1.  The examiner noted no tenderness or spasm of 
the paravertebral muscular and no sacral iliac joint or 
sciatic notch tenderness.  Range of motion testing was 
assessed with consideration of any functional loss due to 
factors such as pain or weakness, and was performed three 
times.  Upon repetition, range of motion testing revealed 
forward flexion to 75 degrees, extension to 25 degrees, left 
lateral flexion to 25 degrees, right lateral flexion to 25 
degrees, left rotation to 30 degrees and right rotation to 
30 degrees.  The examiner diagnosed old T9 and T10 thoracic 
vertebral body compression fractures and old L1 lumbar 
vertebral body compression fracture.  The examiner opined 
that it was less likely than not that the Veteran's 
bilateral leg numbness symptoms are related to his service-
connected thoracic and lumbar compression fractures.  His 
leg numbness complaints fit no known dermatomal distribution 
pattern consistent with nerve root impairment at L1 or 
above.   

The Veteran was afforded an MRI of the spine without 
contrast in May 2007.  The tests revealed a central disc 
protrusion at T11-T12.  It also showed disc space narrowing 
and disc desiccation at L1-L2.  The Veteran had disc 
desiccation, disc space narrowing, and a mild central disc 
bulge at L2-L3 with no evidence of neuroforaminal or canal 
stenosis.  The examiner also found a small right paramedian 
annular tear.  The examiner stated that alignment, vertebral 
body heights, and marrow signal are otherwise unremarkable 
in their appearance without evidence of disc protrusion, 
spinal canal stenosis, or neural foraminal encroachment at 
the remaining levels.  The spinal cord was preserved.  The 
conus terminated at the level of L1 and was unremarkable.  
The examiner found no intradural abnormalities on this non-
contrast study.  The visualized paraspinal soft tissues were 
unremarkable.  

The Veteran was afforded another VA examination of the spine 
in September 2008.  At that time, the Veteran complained of 
daily variable type lower back pain that radiates into the 
mid-thoracic and upper thoracic areas.  He noted pain 
intensity at a level of 5 out of 10, increasing to 9 or 10 
out of 10 with activity.  He reported difficulty sleeping, 
averaging three hours of sleep per night.  He has missed a 
few days of work due to his back but had no incapacitating 
episodes in the prior year. Upon physical examination, the 
Veteran's gait was normal.  Range of motion testing showed 
forward flexion to 80 degrees with pain throughout.  
Extension, bilateral lateral rotation, and bilateral lateral 
flexion were not accomplished secondary to his pain.  
Examination revealed tenderness over the spinous processes 
and paraspinous musculature.  Straight leg raising was 
negative to 90 degrees in the sitting position bilaterally.  
Motor strength was 5 out of 5 in all muscle groups of both 
lower extremities.  Sensation was intact in all dermatomes 
of both lower extremities.  The examiner noted no additional 
limitations following repetitive use as there was no 
repetitive testing done.  He found no flare-ups and no 
effect of incoordination, fatigue, weakness, or lack of 
endurance due to lack of repetitive testing.  The examiner 
diagnosed myofascial thoracolumbar syndrome.  

The Veteran's service-connected degenerative disc disease 
has been rated by the RO under the provisions of Diagnostic 
Code 5243 for intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Under this regulatory 
provision, intervertebral disc syndrome is to be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months; a 20 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; a 
40 percent disability rating for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and a 60 percent disability rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a.

As noted above, the Veteran may also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The thoracolumbar spine is rated as follows:

Unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent 
disability rating.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent disability 
rating.  

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of 
the height warrants a 10 percent disability 
rating.  

Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under 
an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. 
 
Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted. 
 
Note (4): Round each range of motion measurement 
to the nearest five degrees. 
 
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

As the Board must consider all possibly applicable 
diagnostic codes, the Board must also discuss Diagnostic 
Code 5003 for degenerative arthritis.  This provision states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

To receive a disability rating in excess of 10 percent 
disabling under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes the evidence must 
show intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.  In September 2008, the examiner noted that the 
Veteran had missed a few days of work due to his back but 
had no incapacitating episodes in the prior year.  The 
remainder of the record fails to indicate any evidence of 
incapacitating episodes.  As such, the Veteran is not 
entitled to a disability rating in excess of 10 percent 
disabling under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes. 

To receive a disability rating in excess of 10 percent 
disabling under the General Rating Formula for Diseases and 
Injuries of the Spine, the evidence must show forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Upon 
repetition, March 2007 range of motion testing revealed 
forward flexion to 75 degrees, extension to 25 degrees, left 
lateral flexion to 25 degrees, right lateral flexion to 25 
degrees, left rotation to 30 degrees, and right rotation to 
30 degrees.  In September 2008, range of motion testing 
showed forward flexion to 80 degrees with pain throughout.  
Extension, bilateral lateral rotation, and bilateral lateral 
flexion were not accomplished secondary to his pain.  In 
March 2007 the Veteran's forward flexion was 75 degrees and 
in September 2008 the Veteran's forward flexion was 80 
degrees.  Both measurements show forward flexion greater 
than 60 degrees.  In March 2007, the only time that full 
range of motion testing was completed, the Veteran's 
combined range of motion was 210 degrees, which is greater 
than 120 degrees.  

In October 2007, the examiner opined that the slight 
scoliosis concavity right seen upon x-ray examination may be 
positional.  In March 2007, physical examination revealed no 
difficulty or limp with walking.  The Veteran used no cane, 
brace, or other orthopedic assistive device.  The Veteran's 
spine was normal in appearance without thoracic kyphosis or 
loss of normal lumbar lordotic curves.  The examiner found 
no scoliosis.  In September 2008, the Veteran's gait was 
normal.  Although the October 2007 x-rays revealed slight 
scoliosis concavity, the examiner at that time opined that 
it may be positional.  Additionally, subsequent examination 
and x-ray specifically found no scoliosis.  As such, the 
evidence fails to show muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  As such, the Veteran is not entitled to an 
increased disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine.

The Board also points out that the Veteran has not been 
shown at any point to have objective neurologic 
abnormalities on which to base a separate rating.  Any 
neurologic complaints have been disassociated with the 
service-connected disorder.

The Board has considered all possible diagnostic codes and 
finds that entitlement to a disability rating in excess of 
10 percent disabling is not warranted.  The Board has also 
reviewed the record and finds that there has been no 
discrete period involved in this appeal during which the 
evidence supported a higher rating.



Left Ankle

The Veteran's service-connected chronic left ankle sprain 
has been rated by the RO under the provisions of Diagnostic 
Code 5271 for limitation of motion of the ankle.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under this regulatory 
provision, marked limitation of motion of the ankle warrants 
a 20 percent disability rating and moderate limitation of 
motion of the ankle warrants a 10 percent disability rating.  

The Board must consider all possible diagnostic codes.  
Under Diagnostic Code 5270, ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity warrants a 40 percent 
disability rating.  Ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees warrants a 30 percent disability 
rating.  Ankylosis of the ankle in plantar flexion less than 
30 degrees warrants a 20 percent disability rating.  Under 
Diagnostic Code 5272, ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position warrants a 20 
percent disability rating and in good weight-bearing 
position warrants a 10 percent disability rating.  Under 
Diagnostic Code 5273, malunion of os calcis or astragalus 
with marked deformity warrants a 20 percent disability 
rating and with moderate deformity warrants a 10 percent 
disability rating.  

In October 2007, the Veteran was afforded a VA examination 
of the bilateral ankles.  The Veteran noted that his right 
ankle was more symptomatic than his left.  He reported daily 
pain at a level of 2 out of 10 with flare-ups to a level of 
8 or 10 out of 10 approximately four times per year.  His 
bilateral ankles are chronically unstable, right more than 
left.  The Veteran has air cast stirrup type ankle braces to 
use as needed.  He can stand or walk for about four hours 
before needing to sit down and he can complete all routine 
activities of daily living.  Physical examination showed no 
orthopedic assistive devices and no antalgic gait.  The 
Achilles tendons were intact, nontender, and had normal 
alignment.  The examiner noted 4 degrees of valgus 
angulation of the os calcis in relation to the long axis of 
the tibia present bilaterally.  Range of motion was measured 
after repetition.  The range of motion was plantar flexion 
to 45 degrees, dorsi-flexion to 20 degrees, inversion to 30 
degrees, and eversion to 15 degrees.  The examiner found no 
apparent pain, loss of motion, weakness, fatigability, or 
loss of coordination during or following three repetitions 
of range of motion.  X-rays showed no acute or recent 
healing or unhealed fractures and no significant arthritic 
change.  The ankle mortise was not widened and no focal 
areas of bone erosion or destruction were detected.  The 
examiner diagnosed bilateral ankle chronic sprain.  

The Veteran was afforded another VA examination in September 
2008.  At that time, the Veteran noted a history of sprains 
of his left ankle treated with rest, ice, compression, 
elevation, and physical therapy.  The Veteran noted wearing 
eight-inch lace up boots with no other assistive device or 
brace.  He has not missed any days of work in the prior year 
for his left ankle.  Physical examination revealed a normal 
gait.  Range of motion testing showed dorsiflexion to 20 
degrees and plantar flexion to 45 degrees with a click in 
the anterolateral aspect of the joint.  He has no obvious 
pain with this motion.  He had a positive drawer test and no 
swelling.  He was tender along the anterior aspect of the 
lateral malleolus and the inferior aspect of the lateral 
malleolus.  The examiner noted no additional limitations 
following repetitive use.  He found no flare-ups and no 
effect of incoordination, fatigue, weakness, or lack of 
endurance on his joint function.  The examiner diagnosed 
chronic bilateral ankle sprains.  

To receive a compensable disability rating under Diagnostic 
Code 5271, the evidence must show moderate limitation of 
motion of the ankle.  38 C.F.R. § 4.71a.  The evidence fails 
to show moderate limitation of motion.  In October 2007, 
plantar flexion was measured to 45 degrees and dorsi-flexion 
to 20 degrees.  In September 2008, again range of motion 
testing showed dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  These measurements were taken after 
repetitive testing, with no additional limitation of motion.  
As such, the evidence shows that the Veteran has no 
limitation of motion.  Therefore, a compensable disability 
rating is not warranted under Diagnostic Code 5271.  

The Veteran may also receive a compensable disability rating 
if the evidence shows ankylosis of the ankle in plantar 
flexion less than 30 degrees, ankylosis of the subastragalar 
or tarsal joint in good weight-bearing position, or malunion 
of os calcis or astragalus with moderate deformity.  As the 
Veteran showed normal range of motion testing, the evidence 
fails to show any ankylosis.  Additionally, the examiners 
failed to note malunion of os calcis or astragalus.  As 
such, the Veteran is not entitled to a compensable 
disability rating under any possibly applicable diagnostic 
code.  

The Board has reviewed the evidence at issue during the 
period since the claim was filed.  At no point did the 
evidence support assignment of a compensable rating for the 
left ankle disorder, even for a discrete period.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported pain and weakness of the 
left ankle and pain and limitation of motion of the 
thoracolumbar spine.  The Board is of the opinion that the 
Rating Schedule measures and contemplates these aspects of 
his disabilities, so that extraschedular consideration is 
not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
disabling for degenerative disc disease of the thoracolumbar 
spine is not warranted.

Entitlement to a compensable disability rating for chronic 
left ankle sprain is not warranted.  





REMAND

Turning first to the claim for bilateral hearing loss, the 
record shows that audiometric testing at service entrance 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
15
40
LEFT
20
15
5
25
40

On a March 1992 audiological report, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
10
15
5
15
25


A February 1993 reference audiogram noted that the Veteran 
was routinely exposed to hazardous noise.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
45
LEFT
10
5
5
25
40

 
A March 1993 treatment recorded a diagnosis of bilateral 
high frequency sensorineural hearing loss, symmetrical.  The 
examiner noted that the Veteran had loss on pre-induction 
physical and that there had been no changes since then.  The 
examiner prescribed the use of hearing protection devices in 
noise and provided the Veteran with information about 
ordering a personal set of noise muffs through his unit.  

In May 1994, the Veteran received another audiogram to 
provide hearing conservation data.  On that date, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
100+
LEFT
5
0
5
30
100+

In August 1995, the Veteran received hearing conservation 
audiograms.  Pure tone thresholds on the August 2, 1995 
examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
10
5
10
70


Pure tone thresholds on the August 24, 1995 examination, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
40
LEFT
15
15
10
25
45
.
An October 1995 separation report of medical examination 
showed the Veteran's ears and eardrums as clinically normal.  
At that time, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
40
LEFT
15
15
10
25
45

The examiner noted hearing loss and offered a consult to the 
VA.  

The Veteran was afforded a VA audiological examination in 
March 2007 in connection with the instant appeal.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
60
LEFT
5
10
15
35
60

The examiner noted the hearing loss at 4000 Hertz 
bilaterally pre-existed service.  He then noted that the 
Veteran's audiogram at separation suggested no significant 
change in hearing from his enlistment audiogram.  He 
diagnosed the Veteran as having bilateral high frequency 
sensorineural hearing loss.    

In an August 2007 addendum, the VA examiner noted that based 
on review of the claims file, the audiogram at separation 
suggested no significant change in hearing from the 
enlistment audiogram.  Therefore, the examiner opined that 
the hearing loss is less likely as not a result of military 
noise exposure.  

The Board notes that the entrance audiogram does show a pre-
existing level of bilateral hearing loss in the 4000 Hertz 
range.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 
160 (1993).  The audiograms in service, although typically 
showing that the Veteran's pure tone decibel loss remained 
relatively stable, do at times show what may be threshold 
shifts.  The May 1994 audiogram in particular revealed a 
dramatic change in pure tone decibel loss in the 4000 Hertz 
range, although this has not been shown since that time.  
Given that the VA examiner did not adequately address 
whether the audiograms in service demonstrated aggravation 
of the hearing loss during that time, the Board finds that 
further VA examination is required. 

As to the right ankle disorder, on review of the record, the 
Board finds that further development is necessary before a 
decision on the merits may be made regarding the issue of 
entitlement to service connection for a right ankle 
disability.  On the April 1990 report of medical history, 
the Veteran marked yes when asked have you ever had foot 
trouble.  The examiner noted twisted ankles from soccer and 
track with no residuals.  On the April 1990 enlistment 
report of medical examination, the examiner noted the 
Veteran's lower extremities and feet as clinically normal.  
In November 1990, the Veteran reported right ankle pain due 
to injuries incurred two years ago.  The examiner noted no 
edema, deformity, or pain with palpation.  He diagnosed 
ankle strain.  In May 1994, the Veteran complained of weak 
ankles bilaterally.  The examiner examined both ankles and 
found the Veteran's range of motion to be within normal 
limits and his strength at 5/5.  The Veteran's gait was 
normal regarding his right ankle.  The examiner diagnosed 
recurrent left ankle sprain, but did not diagnose any right 
ankle disability.  Also in May 1994, the Veteran requested 
ankle supports for both ankles.  The examiner diagnosed weak 
ankles.  On the October 1995 report of medical history, the 
Veteran marked no when asked have you ever had or have you 
now foot trouble.  Again on the October 1995 separation 
report of medical examination, the examiner noted the 
Veteran's lower extremities and feet as clinically normal.  

The Board notes that the Veteran did complain of right ankle 
pain and weakness while in service.  Additionally the 
Veteran is currently diagnosed with chronic bilateral ankle 
sprains.  The Board notes a subsequent injury to the 
Veteran's right ankle in October 2006; however, the Veteran 
has stated in his lay evidence that his right ankle has 
continuously bothered him since service, or before.  As the 
Veteran's service treatment records show complaints of a 
disability in service and the Veteran is currently diagnosed 
with an ankle disability, a VA examination is appropriate to 
determine the etiology of the claimed disability.  The 
Veteran was afforded two VA examinations in October 2007 and 
September 2008; however, the examiners failed to provide an 
opinion as to whether the Veteran's current ankle disability 
was incurred in or aggravated by the Veteran's active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, the claims file should be 
referred to the same examiner who 
conducted the September 2008 VA 
examination of the Veteran's ankles.  The 
examiner should prepare an addendum to the 
report in which he provides an opinion as 
to whether it is at least as likely as not 
(i.e. a 50% or higher degree of 
probability) that the chronic right ankle 
sprain began during service or that the 
Veteran's service aggravated a pre-
existing chronic right ankle sprain.  
Specifically, the examiner should provide 
the opinion in light of the Veteran's 
complaints in service of weak ankles and 
pain.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

2.  Should it not be possible for the 
September 2008 VA examiner to review the 
file, the Veteran should be afforded a new 
VA examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records, 
and offer comments and an opinion, as to 
whether any currently diagnosed chronic 
right ankle sprain is at least as likely 
as not (i.e. a 50% or higher degree of 
probability) that the chronic right ankle 
sprain began during service or that the 
Veteran's service aggravated a pre-
existing chronic right ankle sprain.  
Specifically, the examiner should provide 
the opinion in light of the Veteran's 
complaints in service of weak ankles and 
pain.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.

3.  The RO should arrange for a VA 
audiological examination of the Veteran, 
preferably by an examiner who has not 
previously examined the Veteran, to 
determine the nature and etiology of his 
bilateral hearing loss.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's pre-existing bilateral hearing 
loss underwent chronic worsening in 
service, and, if so, whether the worsening 
was due to the natural progress of the 
disorder.  The rationale for all opinions 
should be provided.  The claims file must 
be made available for the examiner's 
review.

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for bilateral hearing loss 
and/or right ankle disability is 
warranted.  If the claims remain denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


